                    Case 1:20-cv-01301-LGS Document 21 Filed 05/15/20 Page 1 of 2
                                  LEVIN-EPSTEIN & ASSOCIATES, P.C.
          _____________________________________________________________________________________________
                                     420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                              T: 212.792-0046 • E: Jason@levinepstein.com

                                                                                                    May 14, 2020
          Via Electronic Filing
          The Honorable Judge Lorna G. Schofield
          U.S. District Court, Southern District of New York
          40 Foley Square
          New York, NY 10007
                                 Re:    O'Rourke v. Fossner Timepieces Clock Shop, Inc. et al.
                                        Case No.: 20-cv-01301-LGS

          Dear Honorable Judge Schofield:

                This law firm is counsel Defendant Fossner Timepieces Clock Shop, Inc. (the
          “Defendant”) in the above-referenced action.

                  Pursuant to Rules I(B)(1) and (2) of Your Honor’s Individual Motion Practices, this letter
          respectfully serves as a request to: (i) extend Defendant’s time to respond to Plaintiff’s Complaint
          from May 14, 2020 to, through and including, June 19, 2020; and (ii) to adjourn the initial pretrial
          conference scheduled for May 28, 2020 at 10:50 a.m. to a date and time set by the Court after June
          19, 2020.

                 This is the second request for an extension of time to file Defendant’s response to Plaintiff’s
          Complaint. One prior request was made on consent via stipulation on April 16, 2020 [Dckt. No.
          16], which was subsequently granted on April 17, 2020 [Dckt. No. 18]. This is the first request to
          adjourn the initial pretrial conference.

                 This request is not made on consent of Plaintiff’s counsel, who did not respond to the
          undersigned’s attempts to meet and confer.

                 The undersigned respectfully apologizes in advance for making the instant request to
          extend Defendant’s time to respond to the Complaint less than forty-eight (48) hours prior to the
          May 14, 2020 deadline. The basis for the delayed filing is that the undersigned was expecting a
          response from Plaintiff’s counsel.

                   In light of the foregoing, Defendant respectfully requests to: (i) extend Defendant’s time
           to respond to Plaintiff’s Complaint from May 14, 2020 to, through and including, June 19, 2020;
           and (ii) to adjourn the initial pretrial conference scheduled for May 28, 2020 at 10:50 a.m. to a
           date and time set by the Court after June 19, 2020.
Application DENIED without prejudice to renewal by
May 18, 2020. The Court cannot determine whether               Respectfully submitted,
the extension request is made for "good cause," per
FRCP 6(b).                                                     LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                                    By: /s/ Jason Mizrahi
Initial pretrial conferences are not typically adjourned
                                                                        Jason Mizrahi
when extending time to answer or otherwise respond
                                                                        420 Lexington Ave., Suite 2525
to the Complaint. The parties are reminded that their
joint pre-conference materials are due May 21, 2020.

Dated: May 15, 2020
       New York, New York
        Case 1:20-cv-01301-LGS Document 21 Filed 05/15/20 Page 2 of 2



                                          New York, NY 10170
                                          Tel.: (212) 792-0048
                                          Email: Jason@levinepstein.com
                                          Attorneys for Defendant
To:   All Counsel of Record (via ECF)
